677 S.E.2d 846 (2009)
STATE
v.
Bobby E. BOWDEN.
No. 514PA08.
Supreme Court of North Carolina.
May 29, 2009.
Katherine Jane Allen, Assistant Appellate Defender, for Bowden.
Edward W. Grannis, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 28th day of May 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 18th day of June 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 29th day of May 2009."